The defendant was indicted, tried, and convicted of the offense of being a vagrant, and from the judgment of conviction appeals to this court. This appeal is on the record; no bill of exceptions having been presented or filed. The verdict of the jury, as disclosed by the record, is:
"We, the jury, find the defendant guilty as charged and assess a fine of $15."
Section 7634 of the Code of 1907 prescribes the term of punishment on default in payment of fine and costs in misdemeanor cases. Under this section of the Code, the court imposed an improper sentence, the statute expressly providing that, if the fine does not exceed $20, the term of imprisonment or hard labor shall be for 10 days. The sentence imposed in this case as shown by the record was 30 days, which necessitates that the case be remanded for proper sentence as provided by law. No error of a reversible nature appears in the record, and the judgment of conviction is affirmed.
Judgment of conviction affirmed. Remanded for proper sentence.